DETAILED ACTION

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 04/22/2022, with respect to claims 1, 8, and 15 objected to for informalities, and claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
While setting a number of concurrent application layer streams for a connection via a packet is known in the art, the prior art does not teach doing so responsive to a determination regarding the packet loss rate of the connection.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 18, line 5 through p. 20, line 23, Fig. 3, and recited in independent claims 1, 8, and 15, in particular comprising:
determining, by the first device, a rate of packet losses via the connection is increasing beyond a threshold;
	transmitting, by a first device responsive to the determination, a second packet to the second device to cause the second device to establish at least one additional connection with the first device, the second packet comprising the setting of the limit to a second number of concurrent application layer streams allowed between the first device and the second device (claim 1; similarly recited in claims 8 and 15).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441